Exhibit 99.1
 
[bioneutral.gif]
 
 
BioNeutral Group Inc. Announces Financial Results
 
for the Third Quarter of 2010


 
Company Achieves Initial Revenue Related to Sales of Ogiene™ and
Submits Application to the U.S. Environmental Protection Agency for Ygiene™


 
NEWARK, N.J., September 20, 2010 -- BioNeutral Group Inc., (OTCBB:)BONU, a
specialty chemical technology-based life science company, today announced
financial results for the third quarter and nine-month period ended July 31,
2010.
 
Key Achievements and Developments:
 
·  
During the quarter, the Company generated its initial revenues of $15,500
related to sales of its Ogiene™ product line by a U.S. distributor. The
distributor is focusing on sales of the AutoNeutral™ product, which is an
Ogiene™ formulation designed for cleaning and de-odorizing vehicles.

 
·  
On August 19, 2010, the Company submitted its application to the U.S.
Environmental Protection Agency of the Company’s Ygiene™ antimicrobial for
approval for use as a bactericide, fungicide, sporicide on hard, non-porous
surfaces in hospitals, health care facilities and other commercial uses. The
Company expects to receive a determination from the EPA within four to six
months of the filing.

 
·  
BioNeutral engaged the Wahlrich Group to help the Company bring its products to
market through branding, communications consulting and positioning efforts.

 
·  
The Company completed an agreement with Keystone Research and Pharmaceuticals
("KRP") for its proprietary formulations for use in the Veterinary, Dental and
Cosmetic markets. Under the terms of the agreement. BioNeutral will contribute
products, knowhow and access to its Chief Scientist, Dr. Andy Kielbania, to help
produce, promote and sell BioNeutral products in the above mentioned markets
globally. BioNeutral will use Keystone Industries as its exclusive Manufacturer.
KRP will provide free rent at its Germany plant for one year and will give
BioNeutral access to its Chief Scientist, Larry Steffier, and to its
distributors and distribution network and include BioNeutral products at
tradeshows and feature BioNeutral products in KRP's promotional literature. KRP
will be spending at least $100,000 in the first year on equipment, developing
production processes, marketing research, sales development and personnel.

 
 
1

--------------------------------------------------------------------------------

 
 
Financial Results
 
Revenue for the three months ended July 31, 2010 was $15,500 as compared to
revenues of $2,825 in the same quarter last year. The increase was due to Ogiene
sales by a U.S. distributor focused on sales of the AutoNeutral™ product, which
is an Ogiene™ formulation designed for cleaning and de-odorizing vehicles. Gross
profit for the quarter was $6,126, or 39.5% gross profit margin, compared to
gross profit of $2,000, or 70.8% gross profit margin, in the third quarter last
year.
 
Total operating expenses for the quarter were $635,164, a decrease of 63.6%
compared to $1.7 million in the third quarter last year. The decrease was due to
the absence of stock-based compensation in the quarter. The loss from operations
was $(629,038), a narrowing of 63.9% compared to a loss from operations of
$(1.7) million last year. Management expects further narrowing going forward due
to the cancelation of its agreement with the Chertoff Group.
 
The net loss attributable to BioNeutral Group, Inc. (excluding $71,719 in net
loss attributable to the non-controlling interest) was $(584,128), or $(0.01)
per basic and fully diluted share (based on 63.7 million shares outstanding).
This compares to a net loss attributable to BioNeutral Group, Inc. (excluding
$248,935 in net loss attributable to the non-controlling interest) of $(1.5)
million, or $(0.03) per basic and fully diluted share (based on 55.9 million
shares outstanding).
 
“We continue to reduce operating expenses as we move from a development stage
company and refocus resources on sales and marketing,” commented Stephen J.
Browand, President and CEO of BioNeutral Group Inc. “This was a milestone
quarter for us as we booked our first Ogiene sale and submitted the application
for our Ygiene antimicrobial product to the U.S. Environmental Protection
Agency. We expect an EPA determination  within the next 111 to 132 days,
clearing the way for domestic sales of our Ygiene product in various
formulations targeted to a wide-range of large market opportunities.”
 
For the nine months ended July 31, 2010, revenue was $15,500 as compared to
revenues of $2,825 in the same period last year. Gross profit for the first nine
months was $6,126, or 39.5% gross profit margin, compared to gross profit of
$2,000, or 70.8% gross profit margin, in the third quarter last year. Total
operating expenses for the first nine months of the fiscal year were $3.2
million, a decrease of 40.7% compared to $5.4 million for the first nine months
last year. The loss from operations was $(3.2) million, a narrowing of 40.8%
compared to a loss from operations of $(5.4) million last year. The net loss
attributable to BioNeutral Group, Inc. (excluding $425,740 in net loss
attributable to the non-controlling interest) was $(2.9) million, or $(0.05) per
basic and fully diluted share (based on 62.0 million shares outstanding). This
compares to a net loss attributable to BioNeutral Group, Inc. (excluding
$778,188 in net loss attributable to the non-controlling interest) of $(4.7)
million, or $(0.12) per basic and fully diluted share (based on 39.3 million
shares outstanding).
 
 
2

--------------------------------------------------------------------------------

 
 
“We remain convinced that our newest formulations outperform the competition in
terms of efficacy and safety, and this quarter we took significant steps to
accelerate the commercial launch of these products in the United States.” Mr.
Browand added. “We are positioned to manufacture our two product platforms
economically and have developed solutions to target a long-list of applications,
ranging from consumer-grade products to industrial-grade products for
applications such as hospitals to military or homeland security-grade products
designed to meet widespread threats like Anthrax. We are entering an exciting
time for BioNeutral and management has never been more confident than we are
today.”
 
About BioNeutral Group, Inc.
 
Headquartered at the New Jersey Institute of Technology/EDC in Newark,
BioNeutral Group, Inc. is a technology-based life science company which has
developed a technology platform that neutralizes harmful environmental
contaminants, toxins and dangerous micro-organisms including bacteria, viruses,
mold, fungi and spores. BioNeutral’s products, Ygiene and Ogiene, kill germs and
clean surfaces with a dramatic increase in speed and power over their rivals in
the marketplace.  BioNeutral’s proprietary platform technology has been proven
effective in surface, water and airborne applications. Its antimicrobial line of
products under the Ygienetm brand have been submitted to the EPA for approval
for sale in the United States and has already been approved for sale in Germany
and is permitted to be sold in the UK, France and Sweden. Ogienetm based
AutoNeutraltm Odor Eliminator is currently commercially available in the United
States.  For more information, see www.bioneutralgroup.com.
 
 
Forward-Looking Statements
 
This release contains certain "forward-looking statements" relating to the
business of the Company and its subsidiary companies. These forward looking
statements are often identified by the use of forward-looking terminology such
as "believes,” expects" or similar expressions. Such forward looking statements
involve known and unknown risks and uncertainties that may cause actual results
to be materially different from those described herein as anticipated, believed,
estimated or expected. Investors should not place undue reliance on these
forward-looking statements, which speak only as of the date of this press
release. The company’s actual results could differ materially from those
anticipated in these forward-looking statements as a result of a variety of
factors, including those described in the Company’s filings with the Securities
and Exchange Commission.
 
 
3

--------------------------------------------------------------------------------

 
 
Factors that impact such forward-looking statements include, among others,
changes in worldwide general economic conditions; government regulations; the
ability of our management to successfully implement our business plan and
strategy; our ability to fund our operations including the cost and availability
of capital and credit; our ability to compete effectively including our ability
to maintain and increase our market share in the markets in which we do
business; and our ability to successfully develop and commercialize our
products. BioNeutral routinely tests its formulations against those of its
competitors. The results are published to let shareholders know how the
Company's technology compares with known formulations in the market place. Any
product claim for antimicrobial activity requires approval from the EPA or FDA,
depending upon where and how the formulations are used. The EPA and FDA have not
reviewed or confirmed the Company's data and findings. BioNeutral's
antimicrobial formulations will be marketed under the brand name Ygiene™ and are
not yet available for sale in the United States.
 


PR/Media Relations:
Stern & Co.
Richard Stern, 212-888-0044
richstern@sternco.com


Investor Relations:
Hayden IR
Brett Maas, 646/536-7331
brett@haydenir.com


For The Company:
BioNeutral Group Inc.
Stephen J. Browand, President and CEO
973-286-2899
steve@bioneutralgroup.com
 


 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
BIONEUTRAL GROUP, INC.
CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited)
                             
Three Months Ended July 31,
   
Nine Months Ended July 31,
     
2010
   
2009
   
2010
   
2009
                                     
Restated
         
Restated
                           
Revenues
  $ 15,500     $ 2,825     $ 15,500     $ 2,825                                
   
Cost of Revenues
    9,374       825       9,374       825                                    
Gross Profit
    6,126       2,000       6,126       2,000                                  
 
Operating Expenses
                               
Depreciation and Amortization
    174,748       171,293       521,336       454,677  
Other Selling, General and Administrative Expenses
    460,416       1,571,463       2,708,254       4,990,941                    
               
Total Operating Expenses
    635,164       1,742,756       3,229,590       5,445,618                    
               
Loss from Operations
    (629,038 )     (1,740,756 )     (3,223,464 )     (5,443,618 )              
                   
Interest Expense
    (26,809 )     (806 )     (57,842 )     (620 )                              
   
Net Loss Before Income Taxes
    (655,847 )     (1,741,562 )     (3,281,306 )     (5,444,238 )              
                   
Provision for Income Taxes
    -       -       -       -                                    
Net Loss
    (655,847 )     (1,741,562 )     (3,281,306 )     (5,444,238 )              
                   
Loss Attributable to the Non-controlling  Interest
    71,719       248,935       425,740       778,188                            
       
Net Loss Attributable to BioNeutral Group, Inc.
  $ (584,128 )   $ (1,492,627 )   $ (2,855,566 )   $ (4,666,050 )              
                   
Net Loss Per Common Share - Basic and Diluted
  $ (0.01 )   $ (0.03 )   $ (0.05 )   $ (0.12 )                                
 
Weighted Average Number of Common Shares outstanding
                               
Basic and Diluted Loss per Share
    63,733,831       55,886,662       61,992,978       39,343,362  

 
 
5

--------------------------------------------------------------------------------

 
 
BIONEUTRAL GROUP, INC.
 
CONDENSED CONSOLIDATED BALANCE SHEETS
                                     
July 31, 2010
   
October 31, 2009
     
Unaudited
       
ASSETS
               
Current Assets
           
Cash
  $ 64,283     $ 139,663  
Accounts Receivable
    7,750       2,825  
Inventory
    2,925       2,925  
Prepaid Expenses
    62,000       192,007  
Prepaid Expenses-Related Parties
    223,668       438,668                    
Total Current Assets
    360,626       776,088                    
Property & Equipment - Net
    1,046       1,206  
Patents
    11,376,746       11,739,033  
Other Assets
    2,500       2,500                    
TOTAL ASSETS
  $ 11,740,918     $ 12,518,827                    
LIABILITIES & STOCKHOLDERS' EQUITY
                   
Current Liabilities
               
Accounts Payable & Accrued Expenses
    1,467,009       746,521  
Accrued Compensation
    525,000       423,000  
Related Party Payables
    61,521       31,412  
Current Liabilities
    2,053,530       1,200,933                    
Long Term Liabilities
               
Convertible Loans From Director
    515,100       -  
Convertible Loans From Stockholder
    902,200       -  
       Total long Term Liabilities
    1,417,300       -                    
   TOTAL LIABILITIES
    3,470,830       1,200,933                    
Commitments & Contingencies
                                                   
Equity:
               
BioNeutral Group, Inc. Stockholders' Equity
               
Preferred Stock, $.001 par value; 5,000,000 shares authorized,
               
with 800,000 designated as follows
               
Convertible Preferred Stock, Series A, $.001 par value; 800,000 shares
               
authorized,  139,926 and 279,991 issued and outstanding
               
at July 31, 2010 and October 31, 2009 respectively.
               
Preference Liquation Value $2,522,166 at July 31, 2010 and
               
$5,046,838 at October 31, 2009 included in Noncontrolling interest
               
Common Stock, $.00001 Par Value; 200,000,000 shares authorized,
               
67,894,921 shares and  60,849,200 shares issued and
               
outstanding at July 31, 2010 and October 31, 2009 respectively.
    679       608  
Additional Paid-in Capital
    56,914,390       56,505,937  
Accumulated Deficit
    (49,116,161 )     (46,260,596 )
Total Bioneutral Group, Inc. Stockholders' Equity
    7,798,908       10,245,949                    
Noncontrolling Interest
    471,180       1,071,945                    
Total Equity
    8,270,088       11,317,894                    
   TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY
  $ 11,740,918     $ 12,518,827                    


 
 
6 

--------------------------------------------------------------------------------